Case 2:20-cv-00048-RBS-RJK Document 36 Filed 11/23/20 Page 1 of 1 PageID# 246




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Norfolk Division

 JIM SCRUGGS,

                Plaintiff,

 v.                                                    Case No. 2:20-cv-00048-RBS-RJK

 CHW GROUP INC. and HOME
 WARRANTY ADMINISTRATORS, INC.,

                Defendants.


                             NOTICE OF DISMISSAL OF CLAIMS

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), the Plaintiff, Jim Scruggs, by

Counsel, hereby notices his dismissal of Plaintiff’s claims against Defendant CHW Group Inc.

This dismissal shall be without prejudice.


                                             Respectfully Submitted,
                                             JIM SCRUGGS

                                             By:    /s/ Kevin Dillon
                                             Kevin A. Dillon (VSB # 93475)
                                             CONSUMER LITIGATION ASSOCIATES, PC
                                             626 E. Broad Street, Suite 300
                                             Richmond, VA 23219
                                             Telephone: 804-905-9904
                                             Facsimile: 804-905-9902
                                             Email: kevin@clalegal.com

                                             Craig C. Marchiando (VSB # 89736)
                                             CONSUMER LITIGATION ASSOCIATES, PC
                                             763 J. Clyde Morris Blvd, #1a
                                             Newport News, VA 23601
                                             Telephone: 757-930-3660
                                             Facsimile: 757-930-3662
                                             Email: craig@clalegal.com

                                             Counsel for Plaintiff
